Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 31, 2006                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

  131690                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
  _________________________________________                                                            Stephen J. Markman,
                                                                                                                      Justices
  IN RE RACHEL JOYCE, LEIA JOYCE, DANIEL
  JOYCE, FAITH JOYCE, JOSEPH JOYCE , and
  TERENCE JOYCE, Minors.
  _________________________________________

  DEPARTMENT OF HUMAN SERVICES,
          Petitioner-Appellee,
  v                                                        SC: 131690
                                                           COA: 266686
                                                           Oakland CC
                                                           Family Division: 2005-705200-NA
  TERENCE JOYCE,
            Respondent-Appellant,
  and
  RENEE JOYCE,
           Respondent.

  _________________________________________/

        On order of the Court, the application for leave to appeal the June 22, 2006
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 31, 2006                    _________________________________________
           s1023                                                               Clerk